UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7415


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM RAYMOND TAYLOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:12-cr-00081-MSD-TEM-1)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Raymond Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Raymond Taylor appeals the district court’s order denying Taylor’s

motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Upon review of

the record, we discern no abuse of the district court’s discretion in denying Taylor’s

motions. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of

review), cert. denied, 142 S. Ct. 383 (2021); see also United States v. High, 997 F.3d 181,

189 (4th Cir. 2021) (affirming denial of compassionate release where “[t]he court’s

rationale . . . was both rational and legitimate under [18 U.S.C. § 3553(a)]” and “the court

sufficiently explained its denial to allow for meaningful appellate review” (internal

quotation marks omitted)). Accordingly, we affirm the district court’s order. United States

v. Taylor, No. 4:12-cr-00081-MSD-TEM-1 (E.D. Va. filed Apr. 15, 2021 & entered

Apr. 16, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2